Citation Nr: 0408133	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  97-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a chronic 
respiratory disability and if so, whether entitlement to 
service connection for a chronic respiratory disability is 
warranted.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970.

In a March 1991 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
denied the claim for entitlement to service connection for a 
chronic respiratory disability because there was no record of 
respiratory difficulties during service and on the separation 
examination.  The veteran filed a timely appeal, and the 
Board remanded the claim in February 1993 for more 
development.  In December 1994, the RO again denied the 
claim, stating that there was no evidence of a chronic 
respiratory disability in service.  In a February 1995 
decision, the Board denied the claim for service connection.  
The veteran did not appeal the Board's decision.  

In May 1995, the veteran filed an application to reopen his 
claim.  In a May 1996 rating decision, the RO determined that 
the claim was not well grounded.  The veteran filed a timely 
appeal.

The veteran testified before a hearing officer sitting at the 
RO in January 1998, and before the undersigned Veterans Law 
Judge sitting at the RO in July 2003.  A transcript of both 
hearings is of record.

As will be discussed below, the Board finds that new and 
material evidence has been received and the claim for service 
connection for a chronic respiratory disability is reopened.  
The issue of service connection, however, is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claims.

2.  By a decision dated in February 1995, the Board denied 
the veteran's claim of entitlement to service connection for 
chronic respiratory disability; the veteran did not appeal 
that determination, and it became final.

3.  The evidence added to the record since the February 1995 
Board decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of service connection for a 
chronic respiratory disability.


CONCLUSION OF LAW

Evidence added to the record since the May 2000 Board 
decision is new and material; thus, the claim of entitlement 
to service connection for a chronic respiratory disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 
38 C.F.R. § 3.156 (2001), 38 C.F.R. §§ 20.1100, 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claim.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (West 2002) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the appellant in substantiating his claim.  

In the present case, the claim was filed before August 29, 
2001; therefore, the earlier provisions of 38 C.F.R. 
§ 3.156(a) apply to this claim.

Pertinent Criteria

Service Connection

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2003).  Rating actions from which an appeal is not 
perfected become final.  38 U.S.C.A. § 7105 (West 2002).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. At 54.  

Analysis

In the February 1995 decision, the Board determined that 
there was no evidence that a chronic respiratory disability 
occurred in or was aggravated during military service.  The 
veteran did not appeal this determination and it became 
final.

The evidence of record at the time of the February 1995 
decision consisted of service medical records, private 
medical records from Kaiser Permanente dated from August 1985 
to March 1992, a statement from J. B., statements from the 
veteran's mother, statements from the veteran's brother, a 
statement from J. A., transcripts from hearings dated in 
March 1992 and December 1992, a Board remand dated in 
February 1993, a VA examination dated in February 1994, and 
letters from Allegheny Memorial Hospital and Mercy Providence 
Hospital dated in October 1993.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

Evidence associated with the claims folder since the February 
1995 Board decision includes a statement from Dr. R. B. dated 
in May 1995, a statement from Dr. K. B. dated in October 
1995, and article entitled "Measles (Rubeola) Respiratory 
Infection", a letter from the Great Lakes Naval Hospital 
dated in January 1997, and transcripts from hearings dated in 
January 1998 and July 2003.

The Board finds that this evidence is new because it was not 
previously of record, and is material because it bears 
directly and substantially upon the issue of whether the 
veteran's current chronic respiratory disease had its onset 
in service.  The evidence of record at the time of the 1995 
decision did not discuss the possible relationship between 
the veteran's current disability and his in-service exposure 
to toxins, including asbestos.  The lay statements report a 
continuity of symptomatology since service, and the 
statements from private physicians report a possible 
relationship between rubella documented during service and 
current respiratory impairment.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence is to be presumed.  
Justus, supra.  New evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge, supra.

Thus, the Board finds this evidence to be new and material 
and the claim is reopened.


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for a chronic 
respiratory disability; the appeal is granted to that extent. 


REMAND

In letters dated in May and October 1995, Drs. Kenneth Branch 
and R. Mark Bradburne offered opinions regarding a possible 
link between rubella in service, and a current respiratory 
disability.  They also reported that they had been treating 
the veteran for several years.  The records of this treatment 
are not part of the claims folder.  VA is obligated to obtain 
relevant records of treatment reported by private physicians.  
Massey v. Brown, 7 Vet. App. 204 (1994).

The veteran also testified that in the early 1970's he 
received treatment at a VA facility in Pittsburgh, 
Pennsylvania for pulmonary complaints.  These records are not 
part of the claims folder.  VA has an obligation to seek 
records of relevant VA treatment.  38 U.S.C.A. § 5103A(c)(2).

At the July 2003 hearing, the veteran stated that he was 
exposed to toxins while in Navy.  Service records indicate 
that he was a jet engine technician.  He testified that his 
military occupational specialty required him to be around 
toxins such as asbestos, JP5 fuel, and methylethylketone 
(MEK).  He stated that he inhaled these fumes regularly and 
asserts that they caused his chronic respiratory disability.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003). 

There is competent evidence of a current respiratory illness, 
and the veteran, his mother, his brother, J. B. and J. A. 
have reported similar symptoms beginning in service, and 
continuing to the present.  The private physician's 
statements also suggest that the current respiratory 
disability could be related to the episode of rubella in 
service.  The veteran has not been afforded a VA examination 
to determine if his disability is related to service. 

Moreover, the veteran should be given an opportunity to 
submit medical evidence in support of his claim which is not 
already of record.

Accordingly, this matter is remanded to the RO for the 
following action:  

1.  The RO should seek records of the 
veteran's treatment for respiratory 
disabilities from R. Mark Bradburne, 
M.D.; Kenneth R. Branch, M.D.; and the 
Kaiser Permanente Medical Care Program, 
Southern California Region since March 
1992.

2.  The RO should request all records of 
the veteran's treatment at the University 
Drive VA Medical Center in Pittsburgh 
Pennsylvania, during the period from 1970 
to 1972.

3.  The RO should schedule the veteran 
for a pulmonary examination in order to 
determine the nature and etiology of all 
respiratory disorders.  In this regard, 
the examiners should:

(a)  Identify all current 
respiratory disorders.   

(b)  Provide a medical opinion as to 
whether any respiratory disorder(s) 
found are at least as likely as not 
(50 percent probability or more) 
related to a disease or injury 
during the veteran's period of 
service from September 1968 to June 
1970, including rubella, pneumonia, 
or chemical or asbestos exposure in 
service. 

The examiner should give a rationale for 
the opinions.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  

4.  The RO should readjudicate the issue 
of entitlement to service connection for 
a chronic respiratory disability, 
considering the potential applicability 
of VA's Manual 21-1, Part VI, para. 7.21 
(August 19, 2002) regarding development 
of claims based on in-service asbestos 
exposure.  If the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



